Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Souba et al. US 2007/0149037 a1 (Souba).

Considering claims 1 – 3 and 6 – 8, Souba teaches a guide wire useful to introduce a catheter into a body cavity, specifically blood vessel and bile duct (medical instrument). Further, said guide comprises a core wire which has in the periphery thereof the hardened part and the unhardened part which are adequately patterned. The hardened part may have the odd-shaped part, which includes three stripes spirally arranged at equal intervals in the circumferential direction. The hardened part is preferably formed by irradiation with a laser beam and ensuing quenching [Abstract]. Furthermore, at [0063] Souba teaches that the hardened part 4 may vary in desirable Vickers hardness (Hv) depending on the material constituting the wire member 2. If the core wire of the wire member 2 is made of stainless steel (SUS), the hardened part 4 should have an average Vickers hardness of about 300 to 800. Therefore, it is reasonable to expect that a standard deviation of ἇ of Vickers hardness at eight measurement points as required by claim 1, is no greater than 10.Support for said expectation is found in the use of same material (stainless steel) having Vickers hardness between 300 and 800.

Considering claims 4 and 9, Souba does not specifically recognize that the tensile strength of the wire or the guide is no less than 2600 MPa. However, because Souba’s wire and guide are made from hardened stainless steel Having Vickers hardness that overlap with the claimed range, it is expected that said tensile strength is inherently to the prior art wire.   

Considering claim 5, Souba does not specifically recognize the claimed straightness of 0.1mm when a length of the wire is 2.00 mm. However, Souba teaches at [0054] that the wire member 2 is composed of two parts--one with a constant diameter and one with a gradually decreasing diameter (which is referred to as a tapering part). The wire member 2 may have one or more tapering parts, like the one shown in FIG. 1 which has two tapering parts 15 and 16. Therefore, for at least the part or section having a constant diameter it is reasonable to expect that the clamed property of straightness is inherently present in the prior art wire.    


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786